DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
As previously set forth: Applicant's election with traverse of ethyoxylated tristyrylphenol, ethylenediaminealkoxylate, d-limonene, isopropanol, first solvent immiscible with water and external water phase in the reply filed on 11/6/20 is acknowledged.  The traversal is on the ground(s) that a search and examination of all the claims would place no undue burden on the Examiner.  This is not found persuasive because the various possible combinations of elements lead to distinct products e.g. water-in-oil or oil-in-water or homogenous compositions depending on surfactant choice.  Such places undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
New Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (ethoxylated veg oil was not elected), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on11/6/20.
Claims 1-12, 16-20 are drawn to the elected species and is examined below.

Priority
The ethoxylated tristyrylphenol of claim 12 is not supported by the parent applications, the claim thusly has an effective date of the filing of the instant application: 11/20/18.
Claims 10-11, 16-20 have an effective date of the parent application: 5/8/12.

Allowable Subject Matter
Claims 1-11 are allowed.
As previously set forth: The following is a statement of reasons for the indication of allowable subject matter:  use of ethylenediamine alkoxylate (the elected second surfactant) is not suggested or closed.  
Closest prior art includes: Breen (US 6225357) who discloses in Table III the use of alkoxylated diethylentriamine as a demulsifier.  Since Pursley, Van Zanten and Berry are all desire emulsions, using a demulsifier in the composition would be detrimental to the compositions therein.

Response to Amendment/Argument
Applicant argues claims 1-6 are now allowable, as are the new dependent claims therefrom.
The Examiner agrees in part.  Claims 1-6 are allowable, as are new claims 7-11.  Claims 16-20 are duplicates of allowed claims and are thusly objected to below.
Applicant argues the ethoxylated tristyrylphenol of claim 12 and the ethoxylated veg oil of claim 13 are not suggested or disclosed by Pursley or Van Zanten and are thusly allowable.
The Examiner agrees in part.  Ethoxylated tristyrylphenol is not disclosed by Pursley or Van Zanten, however, it is met by Holtsclaw and such is set forth below.  Since ethoxylated veg oil is not the elected species, claims drawn to such have been withdrawn.  As such arguments therein are moot.

Claim Objections
Claim 12 is objected to because of the following informalities:  “tristrylphenol” should be corrected to be tristyrylphenol.  Appropriate correction is required.

Claims 16-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3, 4, 5, 10, 7, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection over Claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pursley (US 7380606) in view of Van Zanten (US 2012/0004146) is overcome by amendment, the claims have been limited to the indicated allowable subject matter.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holtsclaw (WO 2017099709, reference already of record).
Holtsclaw discloses surfactant compositions for treatment of subterranean formations (title).  Holtsclaw discloses the compositions to comprise alkoxylated alcohol surfactants in amounts of 0.01-99.99% [00106], such as tristyrylphenol ethoxylates [00107], meeting the claimed first surfactant.  Holtsclaw discloses the use of ethoxylated alkyl amines [00120 alkylamine ethoxylate] in amounts of 0.01-99.99% [00119], meeting the claimed second surfactant, water in amounts of 0.01-99.99 [0083], solvents such as d-limonene [0086] and isopropanol [0085] in amounts of 0.01-99.99% [0085], meeting the claimed first and second solvents and water.  The composition may be an emulsion of the above components [0087].  Though the above combination of elements is picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  Thus, in light of the picking and choosing of elements, claim 12 is prima facie obvious over Holtsclaw.


Terminal Disclaimer
The terminal disclaimer filed on 3/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10144862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Rejection over Claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claim1, 3-7 of U.S. Patent No. 10144862 is overcome via the filing of a terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768